Fourth Court of Appeals
                              San Antonio, Texas

                                    JUDGMENT
                                 No. 04-14-00069-CR

                              Charles Arthur WARREN,
                                      Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

             From the 379th Judicial District Court, Bexar County, Texas
                          Trial Court No. 2012CR9856B
                      Honorable Ron Rangel, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE ALVAREZ

   In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.

   SIGNED July 1, 2015.


                                            _____________________________
                                            Patricia O. Alvarez, Justice